1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   DAVISHA MITCHELL, an            No.   2:18-cv-3252 WBS EFB
     individual,
13
                 Plaintiff,
14
         v.
15
     COUNTY OF SACRAMENTO, a
16   municipal corporation; DEPUTY
     ALLISON DANIELE, individually
17   and in his official capacity
     as Deputy Sheriff for the
18   County of Sacramento; DEPUTY
     KIMBERLY HUTCHINSON,
19   individually and in his
     capacity as Deputy Sheriff
20   for the County of Sacramento;
     and DOES 1-50, individually
21   and in their official
     capacities as Police Deputies
22   for the County of Sacramento,
     jointly and severally,
23
                 Defendants.
24

25
                               ----oo0oo----
26
27

28
                                     1
1                        STATUS (PRETRIAL SCHEDULING) ORDER

2                After reviewing the parties’ Joint Status Report, the

3    court hereby vacates the Status (Pretrial Scheduling) Conference

4    scheduled for May 28, 2019, and makes the following findings and

5    orders without needing to consult with the parties any further.

6    I.    SERVICE OF PROCESS

7                All defendants have appeared, and defendants have not

8    objected to service of process in a motion or responsive

9    pleading.

10   II.   JOINDER OF PARTIES/AMENDMENTS

11                The parties agree that plaintiff may have sixty days

12   to amend without leave of court following the production of

13   defendants’ initial disclosures.       Thereafter, no further joinder

14   of parties or amendments to pleadings will be permitted except

15   with leave of court, good cause having been shown under Federal

16   Rule of Civil Procedure 16(b).     See Johnson v. Mammoth

17   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

18   III. JURISDICTION/VENUE

19               Jurisdiction is predicated upon federal question

20   jurisdiction, 28 U.S.C. §§ 1331 & 1343(a)(3), because plaintiff’s
21   federal claims arise under the Civil Rights Act of 1871, 42

22   U.S.C. § 1983.    The court also has supplemental jurisdiction over

23   plaintiff’s state law claims under 28 U.S.C. § 1367(a) because

24   the claims arise from the same common nucleus of operative facts

25   as plaintiff’s federal law claims.      Venue is undisputed and

26   hereby found to be proper.
27   IV.   DISCOVERY

28               The parties shall serve the initial disclosures
                                        2
1    required by Federal Rule of Civil Procedure 26(a)(1) on or before

2    June 11, 2019.

3              The parties shall disclose experts and produce reports

4    in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

5    later than April 3, 2020.   With regard to expert testimony

6    intended solely for rebuttal, those experts shall be disclosed

7    and reports produced in accordance with Federal Rule of Civil

8    Procedure 26(a)(2) on or before April 17, 2020.

9              All discovery, including depositions for preservation

10   of testimony, is left open, save and except that it shall be so

11   conducted as to be completed by May 22, 2020.      The word

12   “completed” means that all discovery shall have been conducted so

13   that all depositions have been taken and any disputes relevant to

14   discovery shall have been resolved by appropriate order if

15   necessary and, where discovery has been ordered, the order has

16   been obeyed.   All motions to compel discovery must be noticed on

17   the magistrate judge’s calendar in accordance with the local

18   rules of this court and so that such motions may be heard (and

19   any resulting orders obeyed) not later than May 22, 2020.

20   V.    MOTION HEARING SCHEDULE
21             All motions, except motions for continuances, temporary

22   restraining orders, or other emergency applications, shall be

23   filed on or before July 8, 2020.       All motions shall be noticed

24   for the next available hearing date.      Counsel are cautioned to

25   refer to the local rules regarding the requirements for noticing

26   and opposing such motions on the court’s regularly scheduled law
27   and motion calendar.

28   VI.   FINAL PRETRIAL CONFERENCE
                                        3
1             The Final Pretrial Conference is set for September 28,

2    2020, at 1:30 p.m. in Courtroom No. 5.    The conference shall be

3    attended by at least one of the attorneys who will conduct the

4    trial for each of the parties and by any unrepresented parties.

5             Counsel for all parties are to be fully prepared for

6    trial at the time of the Pretrial Conference, with no matters

7    remaining to be accomplished except production of witnesses for

8    oral testimony.     Counsel shall file separate pretrial statements,

9    and are referred to Local Rules 281 and 282 relating to the

10   contents of and time for filing those statements.    In addition to

11   those subjects listed in Local Rule 281(b), the parties are to

12   provide the court with: (1) a plain, concise statement which

13   identifies every non-discovery motion which has been made to the

14   court, and its resolution; (2) a list of the remaining claims as

15   against each defendant; and (3) the estimated number of trial

16   days.

17            In providing the plain, concise statements of

18   undisputed facts and disputed factual issues contemplated by

19   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

20   that remain at issue, and any remaining affirmatively pled
21   defenses thereto.    If the case is to be tried to a jury, the

22   parties shall also prepare a succinct statement of the case,

23   which is appropriate for the court to read to the jury.

24   VII. TRIAL SETTING

25            A jury trial is set for December 1, 2020 at 9:00 a.m.

26   The parties estimate that the trial will last five to six days.
27   VIII.    SETTLEMENT CONFERENCE

28            A Settlement Conference will be set at the time of the
                                        4
1    Pretrial Conference.    All parties should be prepared to advise

2    the court whether they will stipulate to the trial judge acting

3    as settlement judge and waive disqualification by virtue thereof.

4              Counsel are instructed to have a principal with full

5    settlement authority present at the Settlement Conference or to

6    be fully authorized to settle the matter on any terms.    At least

7    seven calendar days before the Settlement Conference counsel for

8    each party shall submit a confidential Settlement Conference

9    Statement for review by the settlement judge.    If the settlement

10   judge is not the trial judge, the Settlement Conference

11   Statements shall not be filed and will not otherwise be disclosed

12   to the trial judge.

13   IX.   MODIFICATIONS TO SCHEDULING ORDER

14             Any requests to modify the dates or terms of this

15   Scheduling Order, except requests to change the date of the

16   trial, may be heard and decided by the assigned Magistrate Judge.

17   All requests to change the trial date shall be heard and decided

18   only by the undersigned judge.

19              IT IS SO ORDERED.

20   Dated:   May 21, 2019
21

22

23

24

25

26
27

28
                                       5
